Webb, Judge.
In this contested adoption case, the trial court erred in failing to make findings of fact and conclusions of law as required by CPA § 52 (a) (Code Ann. § 81 A-152 (a)). Githens v. Githens, 234 Ga. 715 (217 SE2d 291); Avery v. Avery, 234 Ga. 729 (218 SE2d 19). We remand the appeal with direction that the trial court vacate the judgment, cause appropriate findings of fact and conclusions of law to be made, and enter a new judgment thereon, after which the losing party shall be free to enter a new appeal. Hagin v. Powers, 136 Ga. App. 395, and cases cited.

Appeal remanded with direction.


Bell, C. J., and Marshall, J., concur.